Citation Nr: 1113164	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for residuals of recurrent staph infection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1974 and from January 1975 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from April and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at an October 2010 video-conference hearing.

The issue of entitlement to an initial compensable rating for residuals of recurrent staph infection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus and peripheral neuropathy of the lower extremities by rating action of October 2004; the Veteran was notified of that determination by letter the same month, but he did not appeal.

2.  Additional evidence received since the October 2004 rating action is either cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and does not raise a reasonable possibility of substantiating the claim.

3.  Additional evidence received since the October 2004 rating action is either cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the lower extremities, and does not raise a reasonable possibility of substantiating the claim.

 
CONCLUSIONS OF LAW

1.  The October 2004 rating action denying service connection for diabetes mellitus and peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Furthermore, specific evidence needed to reopen the claims, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided in the August 2006 letter to the Veteran.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Solicitation of a medical opinion is not required in a claim to reopen until new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's statements in support of the claim are of record, including testimony provided at an October 2010 video-conference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Where a Veteran served 90 days or more during a period of war and diabetes mellitus becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to a herbicide agent during active service, Type 2 diabetes (also known as Type II DM or adult- onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to Agent Orange also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam era.  "Service in Vietnam" includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)).

The U.S. Court of Appeals for the Federal Circuit has found that the VA reasonably interpreted 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a Veteran within the land borders of Vietnam (including inland waterways) during service, and that the receipt of the Vietnam Service Medal alone does not establish service in Vietnam.  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).

The RO previously considered and denied the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities secondary to diabetes mellitus in October 2004.  The evidence considered at that time included the service medical records, which were completely negative for findings or diagnoses of diabetes mellitus and peripheral neuropathy, and 2004 VA outpatient treatment records which showed that the Veteran was diagnosed as having diabetes mellitus and diabetic neuropathy.  The Veteran alleged that his diabetes mellitus was related to in-country service in Vietnam.  
 
The RO found that the Veteran could not be presumed to have been exposed to Agent Orange during his Vietnam era service, because there was no evidence of his physical presence within the land borders of Vietnam during service.  The Veteran's service personnel and administrative records documented that he served aboard the USS Kersarge which was in the official waters of Vietnam but there was no evidence that he physically set foot on the ground in Vietnam.  Hence, the RO found that service connection for diabetes mellitus, on the basis of presumed Agent Orange exposure, was not warranted.  As service connection for diabetes mellitus was denied, the RO determined that service connection for peripheral neuropathy of the lower extremities was not warranted on a secondary basis.  

The current application to reopen the claims was filed in June 2006.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or in connection with evidence previously assembled, it is not so significant that it must be considered in order to fairly decide the merits of the claim, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate the merits after ensuring that the duty to assist has been fulfilled.

The Board finds that none of the additional evidence added to the record since the RO's prior final October 2004 denial constitutes new and material evidence to reopen the claims for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, as secondary to diabetes mellitus, in that there remains no evidence of in-country service in Vietnam; no medical evidence of diabetes mellitus in service or within one year of separation therefrom; and no competent medical evidence of a nexus between any current diabetes mellitus and the Veteran's military service or any incident thereof, including claimed exposure to Agent Orange.

The Veteran has contended that service connection for diabetes mellitus is warranted on the basis of claimed exposure to Agent Orange during his service aboard the USS Kersarge which was in the official waters of Vietnam.   He alleged that during the monsoon rains, water had been obtained from the rivers that had been sprayed with Agent Orange and it was that water that he drank and bathed in.  He also alleged that he came into the contact with Agent Orange whenever someone who had been on the ground in Vietnam came on the ship.  He stated that the Agent Orange was on the clothing and bodies of people who were on the ground in Vietnam and would come on the ship.  

The Veteran acknowledged at an October 2010 video-conference hearing that he never set foot on the soil in Vietnam and that he believed that the ship that he served in was located about 20 miles from the shore.  He stated that he was initially diagnosed with diabetes mellitus in 1999.  
  
The additional medical evidence added to the record since the October 2004 rating decision consists of numerous VA medical records dated from 2006 to 2010 which continue to show ongoing treatment for diabetes mellitus.  

On that record, the Board concludes that the additional evidence associated with the claims folder since the October 2004 rating decision is either cumulative or redundant of evidence previously of record, or does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, or raise a reasonable possibility of substantiating the claim.  There continues to be no competent medical evidence of diabetes mellitus in service or within one year of separation from service; no evidence of service in Vietnam; and no competent medical evidence of a nexus between any current diabetes mellitus and military service or any incident thereof, including claimed exposure to Agent Orange.  Therefore, the October 2004 rating decision remains final as to that matter, and the Board must deny the appeal.  Moreover, as the claim for service connection for diabetes mellitus has not been reopened, the claim for service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus is also not reopened.  

Since the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claims, the "benefit-of-the-doubt" doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for diabetes mellitus has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service connection for peripheral neuropathy of the lower extremities has not been received, the appeal is denied.


REMAND

The claim of entitlement to an initial compensable rating for residuals of recurrent staph infection requires additional development before a decision can be made on the merits.

Since the grant of service connection for the staph infection in April 2009, the Veteran has reported that he has experienced flare-ups that have affected his nose, scalp, arms and legs.  He testified at the October 2010 video-conference hearing that he has also experienced breakouts involving the side of his neck and the area around his eyes.  The Veteran was last afforded a VA examination in February 2009, however, that examination was conducted for establishing service connection and not for increased rating purposes.  Moreover, examination of the skin at that time did not show any active lesions or any evidence of infection.  In light of the Veteran's contentions, a remand for a new VA examination is necessary.

Additionally, the Board will use this opportunity to locate any recent medical treatment reports that have not already been associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected staph infection that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

2.  The RO should schedule the Veteran for an examination by a dermatologist to evaluate the nature and extent of any staph infection.  The claims folder and a copy of this remand are to be provided to the examiner for review in conjunction with the examination.  In accordance with the latest AMIE worksheets for rating staph infections, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of any disability.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, the RO must readjudicate the claim.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


